Citation Nr: 0216255	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  01-00 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for adjustment 
disorder, with depressed mood, and major depression.  

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) in the 
Army National Guard from September 1975 to February 1976.  He 
served on active duty in the United States Marine Corps from 
April 1976 to July 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
adjustment disorder, with depressed mood, and for a low back 
disorder.  

In connection with his appeal, the appellant testified before 
the undersigned member of the Board in Washington, D.C. via 
videoconference in October 2001; a transcript of that hearing 
is associated with the claims file.  


FINDINGS OF FACT

1.  A psychiatric disorder was not shown at service entrance.  

2.  There is no evidence corroborating the appellant's 
reported history of harassment during service.  

3.  Adjustment disorder, with depressed mood, and major 
depression, was first shown in 1999.

4.  There is no competent evidence or opinion linking a 
current back disorder, to include arthritis, to active 
service.  

CONCLUSIONS OF LAW

1.  Adjustment disorder, with depressed mood, and major 
depression, were not incurred in or aggravated by active 
military service and a psychosis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001)

2.  A back disorder, to include arthritis, was not incurred 
in or aggravated by active military service and arthritis may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records are negative for complaints or a 
diagnosis of a back injury or a psychiatric disorder.  The 
April 1976 entrance examination shows that the spine and 
musculoskeletal system were normal.  Psychiatric examination 
was normal.  On the accompanying medical history, he denied 
having or having had recurrent back pain, frequent trouble 
sleeping, depression or excessive worry, and nervous trouble 
of any sort.  The July 1979 separation examination report 
shows that psychiatric examination was normal.  The spine and 
musculoskeletal system were normal.  

Service personnel records show that in September 1978, the 
appellant was charged with robbery of a fellow serviceman, 
extortion, threatening a witness in an attempt to influence 
his testimony, and willfully failing to obey orders.  His 
request for an administrative discharge to avoid trial by 
court-martial was denied.  The records reflect that he was 
confined from October 6, 1978 to December 21, 1978.  He was 
honorably discharged in July 1979.  

In his application for compensation, received in October 
1999, the appellant reported that he had had constant back 
pain since 1977.  

In a December 1999 statement, the appellant indicated that he 
was seeking service connection for depression.  He reported 
that he had had depression since 1978.  

By letter received in December 1999, the appellant's VA case 
manager, P. S., and N. H., M.D., Ph.D., stated that the 
appellant had been receiving treatment at the mental hygiene 
clinic since June 1999.  The letter notes that the appellant 
had a diagnosis of adjustment disorder with depressed mood.  
The examiners reported that the appellant had unresolved 
grief from the death of his father in 1968, and believed that 
there was a curse in his family and was haunted by his 
ancestor's spirits, which made it difficult for him to cope 
and adjust to his current situations.  The letter notes that 
the appellant related that he was assaulted during service 
and exposed to some traumatic situations that made him 
emotionally handicapped for life.  

In a letter received in January 2001, Dr. N. H. stated that 
the evidence reviewed supported his opinion that the 
appellant's psychiatric disorder had its onset during service 
between April 22, 1976 and June 6, 1979.  Specifically, he 
stated that the onset was during boot camp.  The letter 
reflects the appellant's reported history as follows:

[I]n Boot Camp, . . .he was given the 
position of King Rat the House Mouse.  As 
a recruit, one of his responsibilities 
was to keep the living area of his Drill 
Instructors spotless, and to carry out 
the Drill Instructors' errands.  Whenever 
Mr. Ramos was needed to run an errand, a 
Drill Instructor would call for King Rat, 
the entire platoon would stand at 
attention, and at the top of their lungs 
call out (Sir King Rat I, I, Sir!) for 
Mr. Ramos.

The appellant related that the drill went on many times 
throughout the day and that he felt in a constant state of 
tension and anxiety, and thereafter began having auditory 
hallucinations.  The letter notes that on or about October 
23, 1978 the appellant "snapped," but that his problem was 
considered legal instead of medical.  The examiner opined 
that the appellant's major depression developed during 
service.  The letter notes that early symptoms were 
consistent with experiences during service, i.e. officers' 
voices and fear of officers, and that these symptoms remained 
a prominent part of the clinical diagnosis.  The examiner 
stated that he strongly recommended that the appellant be 
granted service connection for major depression.  

In a letter from the appellant's VA psychologist, S. C., 
Ph.D., received in January 2001, the appellant was described 
as having had a "life-long history of psychiatric 
disturbance/disorder."  The letter notes the appellant's 
feelings of having been harassed, to include having been 
called King Rat, during service.  Dr. S. C. opined that 
although impossible to be certain, it was likely that his 
psychiatric disturbance was evidenced during service, and 
that there was some evidence of behavioral disturbance 
consistent with mood disorder during service.  In conclusion, 
Dr. S. C. opined that based on the appellant's report of his 
in-service psychiatric problems, it would appear that the 
current symptoms were potentially related to his active duty.  
Dr. S. C. noted that only some documentation had been made 
available to him, and stated that his conclusion would need 
to be independently verified to validate his opinion.  

VA outpatient treatment records, dated from April 2001 to 
September 2001, reveal that the appellant complained of 
chronic low back pain and was treated for degenerative joint 
disease of the lumbar spine.  An August 2001 record of 
treatment reflects that the appellant was treated for 
degenerative disc disease of the lumbar spine.  A September 
2001 treatment record reflects possible radiculopathy.  The 
examiner stated that his low back complaints may be due to a 
neurogenic type of pain.  

At his personal hearing in October 2001, the appellant 
testified that during service he was treated poorly and felt 
as if he were being taken advantage of.  Transcript at 3 
(October 2001).  He stated that whenever the drill instructor 
needed him, the entire platoon would call out for "King 
Rat."  Id.  He indicated that a while after that, he began 
to hear voices.  Id.  He explained that he did not tell 
anyone about it because he wanted to stay in service and was 
afraid that if he told someone people might think something 
was wrong with him.  Id.  He further testified that while 
performing construction work during service, he fell from a 
ladder and injured his back.  Id. at 7.  He indicated that he 
had had many assignments that were hard on his back.  Id.  He 
indicated that he had sciatic neuropathy that caused shooting 
pain in his back and leg.  Id.  

In an April 2002 VHA opinion, the examiner stated that he had 
reviewed the appellant's C-file.  The examiner summarized the 
appellant's reported history, to include repeatedly having 
been called King Rat of the House by the drill instructor, as 
well as by all of the other recruits, and repeatedly harassed 
and made to clean up after, and do errands for, the drill 
instructor.  He noted that there was no account of these 
events in the available service records.  

The examiner stated that the appellant had apparently had 
recent depressive symptoms and auditory hallucinations, noted 
to have been variously diagnosed as major depression or 
adjustment disorder with depressed mood.  The examiner stated 
that antipsychotic medications had been prescribed, to 
include risperdone, which he presumed was prescribed to treat 
auditory hallucinations.  The examiner stated that the 
appellant could have recurrent major depression with 
psychotic features, to include auditory hallucinations, but 
that the presence of auditory hallucinations would not be 
expected in an adjustment disorder.  

The examiner related that the appellant did not seek 
psychiatric treatment for some years after separation from 
service, which he noted to be a crucial fact.  He stated that 
if the appellant were to develop recurrent depression with 
psychotic features, the onset would not be expected to be 
delayed for very long from the original demeaning and 
degrading experience.  He reported that while it was 
recognized that post-traumatic stress disorder (PTSD) could 
occur after a long delay, the occurrence of delayed onset of 
major depression with psychotic features, presumably 
precipitated by an event some years previously, was not 
recognized as a psychiatric phenomenon.  In summary, he 
stated that unless there was documented evidence that the 
appellant had symptoms either in service or shortly 
thereafter, he would not support the claim of entitlement to 
service connection.  

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  In 
order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 & 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24).  

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  
38 U.S.C.A. § 1132 (West 1991), 38 C.F.R. § 3.304(b) (2001); 
Verdon v. Brown, 8 Vet. App. 529 (1996).  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b).  

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  This law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
38 U.S.C.A. §§ 5102 and 5103; 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the appellant was notified in 
May 2000 rating decision of the reasons and bases for the 
denial of his claims.  He was further notified of this 
information in the November 2000 statement of the case.  The 
Board concludes that the discussions in May 2000 rating 
decision, as well as in the statement of the case, which were 
both sent to the appellant, informed him of the information 
and evidence needed to substantiate the claims and complied 
with VA's notification requirements.  At the October 2001 
hearing before the undersigned member of the Board, the Board 
member advised the appellant of the evidence needed to 
substantiate the claims.  The appellant conveyed that there 
was no additional evidence in support of his claims.  By 
letter dated in April 2002, the appellant was notified that 
additional action had been taken in regard to his claim and 
was invited to submit additional evidence in support of his 
claim.  These actions satisfied VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  VCAA, 38 
U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2001)).  The 
appellant has not identified any available unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of the claims.  The Board notes 
that there are VA opinions from treating VA physicians which 
relate adjustment disorder and major depression to service.  
Consequently, treatment records in association with those 
opinions would assist his claim.  That is, insofar as the 
pivotal issue in this matter is whether the claimed inservice 
events happened, additional post-service records would not 
impact the determination as to what transpired during 
service.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
The Board notes that the appellant was provided the 
opportunity to provide additional evidence and argument in 
support of his claims, and did so before the undersigned 
member of the Board in October 2001.  The actions of the 
Board member complied with 38 C.F.R. § 3.103.  In this case, 
the Board finds that VA has done everything reasonably 
possible to assist the appellant.  There is sufficient 
evidence of record to decide the claims properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b) which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), it is stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

In the instant case, the record does not reflect that the 
appellant engaged in combat with the enemy and he has not 
alleged such.  Thus, he is not entitled to the provisions of 
38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2001); § 3.304(f)  

As a preliminary matter, the Board notes that the appellant 
is entitled to the presumption of sound condition at service 
entrance both as to a psychiatric disorder and a back 
disorder.  The service entrance examination report shows that 
psychiatric examination was normal.  The spine and 
musculoskeletal system were also normal.  While the 
appellant's private physician reported that the appellant had 
a "life long" history of psychiatric disturbance, the Board 
finds that this report, without further explanation, does not 
rise to the level of clear and unmistakable evidence that 
this appellant's psychiatric disorder existed prior to 
service, and the evidence does not reflect a back disorder 
prior to service.  Thus, the presumption of sound condition 
has not been rebutted.  

Adjustment disorder, with depressed mood, and major 
depression

Initially, the Board notes that the issue of whether the 
cause of the appellant's adjustment disorder, with depressed 
mood, and major depression are related to service, in 
general, requires competent evidence.  However, the appellant 
is not a medical professional and his statements do not 
constitute competent medical evidence.  Generally, lay 
persons are not competent to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  

In this case, the record establishes a current diagnosis of 
adjustment disorder with depressed mood, and major 
depression, and a nexus opinion linking such to the 
appellant's reported having feeling as if he were being 
repeatedly harassed by his drill instructor and other 
recruits, to include having been called King Rat the House 
Mouse.  

Service medical records are negative for reports of the 
appellant having been harassed, to include having been called 
King Rat the House Mouse.  There is no corroborating evidence 
of record to support the appellant's account of the claimed 
inservice events. While some physicians have attributed the 
appellant's adjustment disorder, with depressive mood, and 
major depression to his reported harassment in service, the 
opinions are based on a history provided by the appellant.  
The remote assertions of the appellant are unsupported and 
not credible. 

The Board notes that while Dr. N. H., in his January 2001 
letter, attributed the appellant's psychiatric disorder to 
events associated with a drill during boot camp, his December 
1999 letter attributes the disorder to appellant's unresolved 
grief in association with his father's death in 1968.  
Moreover, to the extent that Dr. N. H. associated appellant's 
psychiatric disorder to his report of having been assaulted 
during service, the contemporaneous evidence is conflict with 
this finding.  Service records show that it was, in fact, 
appellant who was convicted by court-martial for threatening 
a witness to influence testimony, for robbery, extortion, and 
failing to obey orders.  While Dr. N. H. reported that the 
appellant "snapped" on October 23, 1978 and that his legal 
problems at that time were actually medical problems instead, 
there is no evidence of such.  The record reflects that the 
appellant was court martialed, and confined from October 6, 
1978 to December 1978.  Inasmuch as Dr. N. H.'s opinions are 
conflicting and contrary to the evidence of record, the Board 
finds the opinions to be unreliable.  The more probative 
evidence is the contemporaneous service records.  

The Board further notes appellant's testimony to the effect 
that he did not complain of the alleged harassment during 
service because he wanted to stay in service.  However, the 
service records reflect that appellant requested a discharge, 
which request was denied in September 1978.  

The Board has weighed the positive and negative evidence in 
this case.  As noted, some VA professionals have opined that, 
based on the appellant's reported history, the appellant's 
current psychiatric disorder is related to service.  Dr. S. 
C. stated that he was unable to conclude that a psychiatric 
disorder was related to service absent verification of the 
alleged inservice incidents.  The VHA examiner stated that 
without documented evidence of symptoms either in service or 
shortly thereafter, the current psychiatric disorder was not 
related to service.  The Board finds the VHA opinion to be 
the most probative evidence of record.  First, the report 
reflects that the examiner had the benefit of reviewing the 
appellant's C-file.  More importantly, the examiner provided 
a rationale in support of his opinion.  Specifically, he 
stated that a delayed onset of adjustment disorder with 
depressed mood, and major depression, many years after the 
event, was not a recognized psychiatric occurrence.  

In assigning probative weight to the evidence, the Board is 
presented with the opinions of a case manager, a medical 
doctor/psychologist, and a staff psychologist. The statements 
and testimony of the witness are unsupported and not 
credible.  The statement from the treating professionals are 
contradictory.  We conclude that medical opinions that are 
based on a rejected factual premise and in conflict are 
unreliable.  The treating examiners have implied that there 
was an inservice assault when there is no evidence of such, 
including from the appellant.  They have also indicated that 
there is a life-long history of a neuropsychiatric disorder, 
but there is nothing in the record to support this 
conclusion.  There is also a remarkable failure on the part 
of the appellant, and on the part of the treating 
professionals, to fully report the appellant's legal history 
during service, including an inservice finding reflecting his 
attempt to alter evidence.  Against this background is the 
VHA opinion.  This opinion is consistent with the 
contemporaneous records and explains why the current 
diagnosis is inconsistent with remote inservice events.  

In summary, the evidence in support of a finding that the 
appellant's psychiatric disorder is a result of service is 
speculative, at best.  While the appellant's physicians have 
opined that there is a relationship between current 
adjustment disorder, with depressed mood, or depression, 
these opinions are predicated on the existence of alleged 
facts that have not been corroborated, and some of which are 
contrary to the evidence.  In light of the above, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies; the 
preponderance of the evidence is against the claim of service 
connection for adjustment disorder, with depressed mood, and 
major depression, and the appellant's appeal is denied.  
38 C.F.R. § 3.303.

Low back disorder

As noted above, in order to establish service connection, the 
evidence must show that the appellant has a current 
disability related by competent evidence to service.  Service 
medical records are negative for complaint or diagnosis of a 
back injury or disease, to include a fall from a ladder.  
Post service treatment records include diagnoses of 
degenerative joint disease of the lumbar spine and 
degenerative disc disease.  However, there is no competent 
evidence relating the post-service diagnoses to service.  
While the appellant has related such to service his opinion 
is not competent.  Espiritu, supra.  Absent a current 
disability related by competent evidence to service, service 
connection is not warranted.  At this time, the service 
medical records are silent for back pathology, the separation 
examination is normal, and there is no competent evidence of 
back pathology within one year of separation from service and 
there is no competent evidence linking a back disorder to 
service.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  Consequently, 
service connection for a back disorder is denied.  


ORDER

Service connection for adjustment disorder, with depressed 
mood, and major depression, is denied.  

Service connection for a back disorder is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

